Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 8, 2022.

Claim Amendments
           Applicant’s amendment to the claims filed 09/08/2022 is acknowledged. 
	Claims 1, 4-24, and 28 are cancelled.
	Claims 2, 25-27, and 29 are amended.
	Claims 30-32 are newly added.
	Claims 2-3, 25-27, 29-32 are pending.
	Claims 2-3, 25-27, 29-32 are under examination.


Election/Restrictions
The following is a summary of the election/restriction requirements presently in effect over the instant application:
Applicant has elected without traverse of the invention of Group II, drawn to populations of alveolar macrophages and pharmaceutical compositions comprising alveolar macrophages, in the reply filed on 12/21/2021. See Requirement for Restriction/Election mailed 09/22/2021.

	
Priority
	The instant application 16/060,721 was filed on 06/08/2018. This application is a National Stage of International Application No. PCT/EP2016/080187 filed 12/08/2016, claiming priority based on European Patent Application No. EP15306959.6 filed 12/08/2015.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 03/09/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2-3, 25-27, 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
	The claims are directed to product, which is a statutory category of invention. The claims are direct to natural product, and thus directed to a judicial exception. Specifically, the claims are directed to a population of alveolar macrophages.
	The claims do not recite additional elements that integrate the judicial exception into a practical application because the additional elements do not confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart. 
	The recitation that the alveolar macrophages are genetically unmodified or not genetically engineered to downregulate MafB does not confer markedly different characteristics because naturally occurring alveolar macrophages are genetically unmodified.
	The recitations that the alveolar macrophages are self-renewing, express MafB and c-Maf, express GM-CSF receptor, express cell surface marker CD11c, and possess phagocytic function, do not confer markedly different characteristics because naturally occurring alveolar macrophages are self-renewing, express MafB and c-Maf, express GM-CSF receptor, express cell surface marker CD11c, and possess phagocytic function. See pages 20-21, joining paragraph, of the specification: “We further investigated, whether our observations in Maf-DKO macrophages were directly relevant to the self-renewal capacity of genetically unmodified alveolar macrophages (AM). AM are a population of adult resident macrophages with the well-characterized ability to autonomously self-renew in vivo (4) and that in contrast to other characterized macrophage populations have the unique property to naturally express very low levels of MafB and cMaf (6).” See page 2, lines 15-26: “According to the present invention, the method of the present invention thus not only allows the expansion of the alveolar macrophages but also allows the alveolar macrophages to maintain their phenotype in a long term manner … biological functions include their function as phagocytes … The specific marker expression profile includes the presence of e.g. GM-CSF receptor, … CD11c”.
	The additional element that the alveolar macrophages are comprised in a pharmaceutical composition is tantamount, under the broadest reasonable interpretation, equivalent to the alveolar macrophages being isolated from their natural environment. Isolation of the alveolar macrophages from their natural environment does not clearly impart structural or functional characteristics markedly different from their naturally-occurring counterpart. See MPEP 2106.04(c), section II, and particularly Example 2.
	The recitation of claim 29 that the pharmaceutical composition of alveolar macrophages is suitable for administration to a subject suffering from a disease merely serves to indicate an intended use of the claimed pharmaceutical composition of alveolar macrophages without positively limiting the structure of the claimed alveolar macrophages as to confer markedly different characteristics as compared to their naturally occurring counterpart.
	Claim 30 is directed to an expanded population of self-renewing alveolar macrophages and also recites a step of culturing alveolar macrophages from bronchial lavage in a continuous liquid medium for at least 100 days. A process step of culturing alveolar macrophages from bronchial lavage does not clearly limit the claimed population of expanded population of self-renewing alveolar macrophages. For example, claim 30 does not even recite that the claimed expanded population of self-renewing alveolar macrophages were obtained by a process step of culturing alveolar macrophages from bronchial lavage.
	Only claims 2-3, and 32 recite the additional element that the alveolar macrophages were obtained by a process step of culturing alveolar macrophages isolated from bronchial lavage in a continuous liquid medium supplemented with granulocyte-colony-stimulating factor (GM-CSF). However, this additional element does not clearly impart a structural or functional characteristic markedly different from their naturally-occurring counterpart. The method in which the alveolar macrophages were produced is immaterial to their patentability. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
	Thus, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, do confer not markedly different from their naturally occurring counterpart. Therefore, the claims are not patent eligible subject matter.
	Response to arguments: Applicant’s remarks filed 09/08/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that the alveolar macrophages cultured as recited do exhibit markedly different characteristics compared to their naturally occurring counterparts. Applicant’s argument relies on post-filing disclosure Subramanian et al. (2022) “Long-term culture-expanded alveolar macrophages restore their full epigenetic identity after transfer in vivo” Nature Immunology, 23(3), 458-468. This disclosure reports culture adaptations of mouse long-term ex vivo expanded alveolar macrophages (exAMs) relative to in vivo alveolar macrophages (host AMs). In particular, Applicant points to the section entitled “Substantial culture adaptations of exam transcriptome” and Figures 3a-f and 5b showing transcriptional changes as well as functional abilities (e.g. actin filament organization, antigen processing) lost or gained by the exAMs compared to the host AMs. See page 9 of Applicant’s reply. This is not persuasive.
	As an initial matter, any argument or secondary consideration relying on the product-by-process recitation of obtaining the claimed expanded population of self-renewing alveolar macrophages by “culturing alveolar macrophages isolated from bronchial lavage in a continuous liquid medium supplemented with granulocyte-macrophage colony-stimulating factor (GM-CSF),” is clearly not applicable to claims 25-27, 29-31. Only claims 2-3 and 32 recite the product-by-process recitation.
	Nonetheless, the process of obtaining the exAMs as disclosed by Subramanian is not commensurate to the product-by-process recitation of claims 2-3 and 32. Subramanian obtains the exAMs from a 2-4 month (long-term) culture of mouse AMs in a medium supplemented with 2-5% GM-CSF supernatant from J558L cells (see first page, left column, of Methods). In contrast, claims 2-3 and 32 merely recite that the AMs are obtained by “culturing alveolar macrophages isolated from bronchial lavage in a continuous liquid medium supplemented with granulocyte-macrophage colony-stimulating factor (GM-CSF)”. That is, whereas Subramanian requires a 2-4 month culture supplemented with 2-5% GM-CSF, the product-by-process recitation of claims 2-3 and 32 embraces any culture period and any GM-CSF concentration. Accordingly, the product-by-process recitation of claims 2-3 and 32 reads on short-term cultured AMs, or otherwise freshly isolated AMs, in a liquid medium comprising a concentration of GM-CSF equivalent to that present in the AMs’ natural environment (in vivo).
	In addition, the disclosure of Subramanian, which Applicant’s argument relies, shows that long-term culture of alveolar macrophages does not confer markedly different characteristics from their naturally occurring counterpart. The Subramanian disclosure expressly states that substantial adaptations of AMs to the culture environment were transient, and, after transplantation, ex vivo expanded AMs had a transcriptional and epigenetic signature that was almost indistinguishable from resident AMs that had never transitioned through culture. See pages 458-459, joining paragraph. Subramanian continues stating that AMs could be expanded massively without losing resident macrophage identity, and that the culture adaptations, or “changes,” observed were fully reversible and restored to the in vivo condition upon transplantation into the alveolar niche. See Discussion on pages 465-466. Biological cells are responsive to changes in their environment. The mere isolation of a biological cell from its natural environment is not sufficient to confer markedly different from its naturally-occurring counterpart. See MPEP 2106.04(c), section II, and particularly Example 2. Although alveolar macrophages are responsive to the culture environment, and make adaptations thereto, long-term ex vivo cultured alveolar macrophages, as disclosed by Subramanian, do not possess markedly different characteristics from naturally-occurring in vivo alveolar macrophages. The claims are directed to the population of alveolar macrophages themselves. The claims are not directed to a cell culture of alveolar macrophages comprising a liquid medium supplemented with GM-CSF. 

	Applicant further argues that the judicial exception is integrated into a practical application by methods of treating diseases by administering the self-renewing alveolar macrophages to subjects in need. See page 10 of Applicant’s reply. This is not persuasive. The rejected claims are directed to a product, not a method. The rejected claims do not recite a step of administering the alveolar macrophages to a subject in need thereof. That the claimed product is intended to be used in methods of treatment does not integrate the judicial exception into a practical application because the additional elements of the claims do not confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart, as set forth in the rejection.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
This rejection is newly applied.
Claim 30 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an expanded population of self-renewing alveolar macrophages (a product) but recites a process step of culturing alveolar macrophages from bronchial lavage (“wherein the alveolar macrophages from bronchial lavage are cultured in a continuous liquid medium for at least 100 days”). Therefore, the claim is directed to neither a "product" nor a "process," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. See MPEP 2173.05(p). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 27, dependent on claim 25, recites the limitation “the at least one trillion alveolar macrophages,” which lacks antecedent basis in the claim. Although claim 25 recites “at least 1x109-1x1012 alveolar macrophages,” this recitation does provide sufficient antecedent basis for “the at least one trillion alveolar macrophages,” as recited in claim 27. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 29, dependent on claim 25, recites the limitation “the at least 1x109-1x1012 self-renewing alveolar macrophages,” which lacks antecedent basis in the claim. Although claim 25 recites “at least 1x109-1x1012 alveolar macrophages,” this recitation does provide sufficient antecedent basis for “at least 1x109-1x1012 self-renewing alveolar macrophages,” as recited in claim 29. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 30, an independent claim, recites the limitations “The expanded population of self-renewing alveolar macrophages” and “the alveolar macrophages from bronchial lavage,” which both lack antecedent basis in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 31, an independent claim, recites the limitation “The expanded population of self-renewing alveolar macrophages,” which lacks antecedent basis in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 30 is indefinite because the claim is directed to an expanded population of self-renewing alveolar macrophages (a product) but recites a process step of culturing alveolar macrophages from bronchial lavage (“wherein the alveolar macrophages from bronchial lavage are cultured in a continuous liquid medium for at least 100 days”). It is noted that the process step is written in the present tense, as opposed to the past tense. Therefore, it is unclear if infringement over the claimed expanded population of self-renewing alveolar macrophages only occurs during a process step of culturing alveolar macrophages from bronchial lavage, and not before or after. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(q), section I, “It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101 and 35 U.S.C. 112(b) if the facts support both rejections”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (1988) “Role of Granulocyte/Macrophage Colony-Stimulating Factor in the Regulation of Murine Alveolar Macrophage Proliferation and Differentiation” The Journal of Immunology 141:139-144.
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
Chen discloses a population of alveolar macrophages. See Abstract. Chen does not disclose genetically modifying the alveolar macrophages. 
Claims 2 and 32 recite a product-by-process limitation, wherein the expanded population of self-renewing alveolar macrophages has been obtained by culturing alveolar macrophages isolated from bronchial lavage in a continuous liquid medium supplemented with an amount of granulocyte-macrophage colony-stimulating factor (GM-CSF), is not viewed as positively limiting the claimed product absent a showing that the process limitations impart a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. Chen discloses that the alveolar macrophages are obtained by culturing a population of alveolar macrophages in a medium supplement with granulocyte-colony-stimulating factor (GM-CSF) for 12 days. See page 140, col. 1; see pages 140-141, joining paragraph. The burden is placed upon Applicant to establish a patentable distinction between the claimed and referenced products. The method in which the alveolar macrophages were produced is immaterial to their patentability. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
	The recitations that the alveolar macrophages are self-renewing, express MafB and c-Maf, express GM-CSF receptor, express cell surface marker CD11c, and possess phagocytic function, do not patentably distinguish over the referenced product because alveolar macrophages are naturally self-renewing, express MafB and c-Maf, express GM-CSF receptor, express cell surface marker CD11c, and possess phagocytic function. See pages 20-21, joining paragraph, of the specification: “We further investigated, whether our observations in Maf-DKO macrophages were directly relevant to the self-renewal capacity of genetically unmodified alveolar macrophages (AM). AM are a population of adult resident macrophages with the well-characterized ability to autonomously self-renew in vivo (4) and that in contrast to other characterized macrophage populations have the unique property to naturally express very low levels of MafB and cMaf (6).” See page 2, lines 15-26: “According to the present invention, the method of the present invention thus not only allows the expansion of the alveolar macrophages but also allows the alveolar macrophages to maintain their phenotype in a long term manner … biological functions include their function as phagocytes … The specific marker expression profile includes the presence of e.g. GM-CSF receptor, … CD11c”.
	Claim 30 is directed to an expanded population of self-renewing alveolar macrophages and also recites a step of culturing alveolar macrophages from bronchial lavage in a continuous liquid medium for at least 100 days. A process step of culturing alveolar macrophages from bronchial lavage does not clearly limit the claimed population of expanded population of self-renewing alveolar macrophages. For example, claim 30 does not even recite that the claimed expanded population of self-renewing alveolar macrophages were obtained by a process step of culturing alveolar macrophages from bronchial lavage.
	Response to arguments: Applicant’s remarks filed 09/08/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that Chen does not teach culturing alveolar macrophages (AMs) in a “continuous liquid medium”, as recited, because Chen discloses culturing AMs in “culture plates or wells.” Applicant asserts that this difference “may explain” differences in phagocytic activity between the alveolar macrophages generated by Chen and “those of the present application.” By “those of the present application,” Applicant means those described in Subramanian et al. (2022) “Long-term culture-expanded alveolar macrophages restore their full epigenetic identity after transfer in vivo” Nature Immunology, 23(3), 458-468. See page 13 of Applicant’s reply. This is not persuasive. 
	As an initial matter, any argument or secondary consideration relying on the product-by-process recitation of obtaining the claimed expanded population of self-renewing alveolar macrophages by “culturing alveolar macrophages isolated from bronchial lavage in a continuous liquid medium supplemented with granulocyte-macrophage colony-stimulating factor (GM-CSF),” is clearly not applicable to claims 25-27, 29-31. Only claims 2-3 and 32 recite the product-by-process recitation.
	Nonetheless, the process of obtaining the expanded alveolar macrophages (exAMs) as disclosed by Subramanian is not commensurate to the product-by-process recitation of claims 2-3 and 32. Subramanian obtains the exAMs from a 2-4 month (long-term) culture of mouse AMs in a medium supplemented with 2-5% GM-CSF supernatant from J558L cells (see first page, left column, of Methods). In contrast, claims 2-3 and 32 merely recite that the AMs are obtained by “culturing alveolar macrophages isolated from bronchial lavage in a continuous liquid medium supplemented with granulocyte-macrophage colony-stimulating factor (GM-CSF)”. That is, whereas Subramanian requires a 2-4 month culture supplemented with 2-5% GM-CSF, the product-by-process recitation of claims 2-3 and 32 embraces any culture period and any GM-CSF concentration. Accordingly, the product-by-process recitation of claims 2-3 and 32 reads on short-term cultured AMs, or otherwise freshly isolated AMs, in a liquid medium comprising a concentration of GM-CSF equivalent to that present in the AMs’ natural environment (in vivo).
	In addition, although Chen may disclose culturing the AMs in “culture plates or wells,” cell culture in a “continuous liquid medium” is not patentably distinct from cell culture in “culture plates or wells.” A liquid is a continuous state of matter, regardless of its container. As stated in the rejection, Chen discloses that the alveolar macrophages are obtained by culturing a population of alveolar macrophages in a medium supplement with granulocyte-colony-stimulating factor (GM-CSF) for 12 days. See page 140, col. 1; see pages 140-141, joining paragraph. That is, Chen anticipates the product-by-process features which Applicant’s argument relies.
	Furthermore, Applicant has not provided an actual comparison between Chen and Subramanian. Applicant merely asserts that, in Chen “only 18% of the alveolar macrophages produced using GM-CSF were capable of engulfing 15 or more particles, having a phagocytic index of only 860,” and in Subramanian the alveolar macrophages “maintained full ability to phagocytose pathogen-associated material in an active metabolic process that involved uptake into acidic and enzymatically active lysosomal structures.” This statement does not compare the percentage of alveolar macrophages capable of engulfing 15 or more particles or the phagocytic index between Chen and Subramanian. Applicant has not provided a clear basis of comparison.

	Applicant argues that Chen “teaches away” from using GM-CSF as an agent when cultivating alveolar macrophages. See page 13 of Applicant’s reply. This is not persuasive. The question of whether or not Chen “teaches away” from using GM-CSF is irrelevant under 35 U.S.C. 102. Chen anticipates the product-by-process recitation that the alveolar macrophages were cultured in the presence of GM-CSF. Moreover, that Chen reports a greater percentage of alveolar macrophages were capable of engulfing 15 or more particles when cultured with CSF-1 than those cultured with GM-CSF is not a “teaching away.” This statement does not disparage, discredit, or otherwise warn against, the use of GM-CSF for alveolar macrophage cultivation. Finally, the claims are directed to the population of alveolar macrophages themselves. The claims are not directed to a cell culture of alveolar macrophages comprising GM-CSF. The rejected claims do not require the presence of GM-CSF in the claimed product.


Claims 2-3, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,691,964 B2 to Sieweke, Michael (issued: 8 Apr 2014).
This rejection is newly applied. Applicant’s remarks filed 09/08/2022 have been carefully considered, but are moot or otherwise sufficiently addressed by the new grounds of rejection set forth in this Office action. See pages 14-15 of Applicant’s reply.
Sieweke discloses a population of alveolar macrophages. See col. 3-4, joining paragraph; see col. 8, lines 52-59. Sieweke discloses that the macrophages are comprised in a pharmaceutical composition. See col. 19, lines 44-65. Sieweke identifies that alveolar macrophages as self-renewing. See claims 1 and 5.
Claims 2 and 32 recite a product-by-process limitation, wherein the expanded population of self-renewing alveolar macrophages has been obtained by culturing alveolar macrophages isolated from bronchial lavage in a continuous liquid medium supplemented with an amount of granulocyte-macrophage colony-stimulating factor (GM-CSF), is not viewed as positively limiting the claimed product absent a showing that the process limitations impart a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. Sieweke discloses that the macrophages are obtained by culturing the macrophages in the presence of at least one cytokine, wherein the cytokine is macrophage colony stimulating factor (M-CSF) (col. 3-4, joining paragraph), and that the macrophages are cultured for at least 4 months (col. 15, lines 12-15), which is equivalent to at least 120 days. The burden is placed upon Applicant to establish a patentable distinction between the claimed and referenced products. The method in which the alveolar macrophages were produced is immaterial to their patentability. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
The instant recitation that the alveolar macrophages are not genetically engineered to downregulate MafB (claim 32) does not patentably distinguish from the alveolar macrophages of the referenced prior art. Sieweke discloses that MafB and/or c-Maf activity is inhibited (col. 4). Accordingly, Sieweke teaches an embodiment wherein only c-Maf activity is inhibited and not MafB activity.
	The instant recitation that the alveolar macrophages are genetically unmodified (claim 2) does not patentably distinguish from the alveolar macrophages of the referenced prior art. Although the patent claims of Sieweke recite that MafB and c-Maf expression or activity is inhibited, they do not recite any genetic modification. Moreover, alveolar macrophages naturally possess inhibited expression of both MafB and cMaf. See pages 20-21, joining paragraph, of the instant specification. In addition, the specification of Sieweke teaches methods of inhibiting MafB and c-Maf activity which do not necessarily require genetic modification (see col. 13, lines 53, through col. 14, line 45; see especially col. 14, lines 16-27). 
	The recitations that the alveolar macrophages are self-renewing, express MafB and c-Maf, express GM-CSF receptor, express cell surface marker CD11c, and possess phagocytic function, do not patentably distinguish over the referenced product because alveolar macrophages are naturally self-renewing, express MafB and c-Maf, express GM-CSF receptor, express cell surface marker CD11c, and possess phagocytic function. See pages 20-21, joining paragraph, of the specification: “We further investigated, whether our observations in Maf-DKO macrophages were directly relevant to the self-renewal capacity of genetically unmodified alveolar macrophages (AM). AM are a population of adult resident macrophages with the well-characterized ability to autonomously self-renew in vivo (4) and that in contrast to other characterized macrophage populations have the unique property to naturally express very low levels of MafB and cMaf (6).” See page 2, lines 15-26: “According to the present invention, the method of the present invention thus not only allows the expansion of the alveolar macrophages but also allows the alveolar macrophages to maintain their phenotype in a long term manner … biological functions include their function as phagocytes … The specific marker expression profile includes the presence of e.g. GM-CSF receptor, … CD11c”. Moreover, Sieweke teaches that the alveolar macrophages possess inhibited expression of both MafB and c-Maf (claim 1).
	Claim 30 is directed to an expanded population of self-renewing alveolar macrophages and also recites a step of culturing alveolar macrophages from bronchial lavage in a continuous liquid medium for at least 100 days. A process step of culturing alveolar macrophages from bronchial lavage does not clearly limit the claimed population of expanded population of self-renewing alveolar macrophages. For example, claim 30 does not even recite that the claimed expanded population of self-renewing alveolar macrophages were obtained by a process step of culturing alveolar macrophages from bronchial lavage.
	 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (1988) “Role of Granulocyte/Macrophage Colony-Stimulating Factor in the Regulation of Murine Alveolar Macrophage Proliferation and Differentiation” The Journal of Immunology 141:139-144, as applied to claims 2, 30-32 above; in view of U.S. Patent 8,691,964 B2 to Sieweke, Michael (issued: 8 Apr 2014).
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
Chen does not disclose that the alveolar macrophages are comprised in a pharmaceutical composition. Prior to the effective filing date of the instantly claimed invention, Sieweke discloses a population of alveolar macrophages. See col. 3-4, joining paragraph; see col. 8, lines 52-59. Sieweke discloses that the macrophages are comprised in a pharmaceutical composition for therapy. See col. 19, lines 44-65. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to comprise the alveolar macrophages of Chen in a pharmaceutical composition in order to utilize the alveolar macrophages for therapeutic applications, as taught by Sieweke.
With respect to the amounts of alveolar macrophages in the pharmaceutical composition, Sieweke discloses that the pharmaceutical composition comprises a therapeutically effective amount of macrophages, wherein the specific therapeutically effective amount depends on a variety of factors, including the disorder being treating, the severity of the disorder, the age, body weight, general health, sex, and diet of the patient, route of administration, duration of the treatment, additional drugs used in combination or coincidental with the macrophages, etc. See col. 19, lines 44-65. Sieweke does not disclose that the pharmaceutical composition comprises at least one billion to one trillion alveolar macrophages, as recited in claims 25-27 and 29. However, differences in concentration or number will not support the patentability of subject matter taught or fairly suggested by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, a pharmaceutical composition comprising at least one billion to one trillion alveolar macrophages, as recited in claims 25-27 and 29, would have been prima facie obvious over the prior art because Sieweke discloses a pharmaceutical composition comprising a therapeutically effective amount of alveolar macrophages, as discussed above, and there is no evidence of record that the particular concentrations recited in claims 25-27 and 29 are critical. 
	The recitation of claim 29 that the pharmaceutical composition of alveolar macrophages is suitable for administration to a subject suffering from a disease merely serves to indicate an intended use of the claimed pharmaceutical composition of alveolar macrophages without positively limiting the structure of the claimed pharmaceutical composition of alveolar macrophages. In addition, Sieweke discloses that the macrophages are intended for the treatment of cancer, degenerative diseases, autoimmune diseases, chronic inflammatory diseases, and infectious diseases. See col. 16, lines 51-59.
	Response to arguments: Applicant’s remarks filed 09/08/2022 have been carefully considered, but are not found persuasive. 
	Applicant repeats arguments directed to differences between Chen and Subramanian, and arguments of “teaching away.” See page 15 of Applicant’s reply. These arguments have already been addressed above and found not persuasive.

	Applicant argues that the cells cultured by Sieweke differs from those of the present claims because that were genetically engineered. See pages 15-16 of Applicant reply. This is not persuasive because the argument is irrelevant to the above rejection. Sieweke is only cited to provide a teaching and motivation to comprise the alveolar macrophages of Chen in a pharmaceutical composition.

Applicant’s asserts “surprising, unpredictable results” discovered by inventors. This allegation relies on post-filing disclosure Subramanian et al. (2022) “Long-term culture-expanded alveolar macrophages restore their full epigenetic identity after transfer in vivo” Nature Immunology, 23(3), 458-468. Applicants argues that the post-filing disclosure was published in “the prestigious peer-reviewed journal Nature Immunology,” which received an excellent “impact factor,” and considered by peers of skill in the relevant art as “original” and “of the highest quality and significance”. Applicant further provides the “article metrics” of the disclosure. See pages 16-17 of Applicant’s reply. This is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The instant claims are under examination. The article metrics of a post-filing disclosure are not relevant. Applicant has not provided a clear basis for unexpected results. The Subramanian disclosure has been sufficiently addressed above in this Office action.

 
Claims 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,691,964 B2 to Sieweke, Michael (issued: 8 Apr 2014), as applied to claims 2-3, 30-32 above.
This rejection is newly applied. Applicant’s remarks filed 09/08/2022 have been carefully considered, but are moot or otherwise sufficiently addressed by the new grounds of rejection set forth in this Office action. The Subramanian disclosure has been sufficiently addressed above in this Office action. See pages 17 of Applicant’s reply.
Sieweke discloses that the pharmaceutical composition comprises a therapeutically effective amount of macrophages, wherein the specific therapeutically effective amount depends on a variety of factors, including the disorder being treating, the severity of the disorder, the age, body weight, general health, sex, and diet of the patient, route of administration, duration of the treatment, additional drugs used in combination or coincidental with the macrophages, etc. See col. 19, lines 44-65. Sieweke does not disclose that the pharmaceutical composition comprises at least one billion to one trillion alveolar macrophages, as recited in claims 25-27 and 29. However, differences in concentration or number will not support the patentability of subject matter taught or fairly suggested by the prior art unless there is evidence indicating such concentration or number is critical. See MPEP 2144.05(II)(A). In this case, a pharmaceutical composition comprising at least one billion to one trillion alveolar macrophages, as recited in claims 25-27 and 29, would have been prima facie obvious over the prior art because Sieweke discloses a pharmaceutical composition comprising a therapeutically effective amount of alveolar macrophages, as discussed above, and there is no evidence of record that the particular concentrations recited in claims 25-27 and 29 are critical. 
	The recitation of claim 29 that the pharmaceutical composition of alveolar macrophages is suitable for administration to a subject suffering from a disease merely serves to indicate an intended use of the claimed pharmaceutical composition of alveolar macrophages without positively limiting the structure of the claimed pharmaceutical composition of alveolar macrophages. In addition, Sieweke discloses that the macrophages are intended for the treatment of cancer, degenerative diseases, autoimmune diseases, chronic inflammatory diseases, and infectious diseases. See col. 16, lines 51-59.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 25-27, 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 8,691,964 B2 to Sieweke, Michael (issued: 8 Apr 2014). 
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
The patent claims are directed to a self-renewing mononuclear phagocyte (claim 1), wherein the self-renewing mononuclear phagocyte is an alveolar macrophage (claim 5), wherein the mononuclear phagocyte is obtained by a method for expanding said mononuclear phagocyte (claim 8), and a pharmaceutical composition comprising the mononuclear phagocyte (claim 7). 
The specification of U.S. Patent 8,691,964 B2, which was published prior to the effective filing date of the instantly claimed invention, discloses that the macrophages are obtained by culturing the macrophages in the presence of at least one cytokine, and wherein the cytokine is macrophage colony stimulating factor (M-CSF). See col. 3-4, joining paragraph. The patent further discloses that the macrophages are cultured for at least 4 months (col. 15, lines 12-15), which is equivalent to at least 120 days. 
With respect to instant claims 2-3 and 32, the recitation that the expanded population of self-renewing alveolar macrophages (product) were obtained by a process of culturing alveolar macrophages isolated from bronchial lavage in a continuous liquid medium supplemented with granulocyte-colony-stimulating factor (GM-CSF) is not viewed as positively limiting the claimed product absent a showing that the process of making imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon Applicant to establish a patentable distinction between the claimed and referenced products. The method in which the alveolar macrophages were produced is immaterial to their patentability. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
The patent further discloses that the pharmaceutical composition comprises a therapeutically effective amount of macrophages, wherein the specific therapeutically effective amount depends on a variety of factors, including the disorder being treating, the severity of the disorder, the age, body weight, general health, sex, and diet of the patient, route of administration, duration of the treatment, additional drugs used in combination or coincidental with the macrophages, etc. See col. 19, lines 44-65. The patent does not disclose that the pharmaceutical composition comprises at least one billion to one trillion alveolar macrophages, as recited in claims 25-27 and 29. However, differences in concentration or number will not support the patentability of subject matter taught or fairly suggested by the prior art unless there is evidence indicating such concentration or number is critical. See MPEP 2144.05(II)(A). In this case, a pharmaceutical composition comprising at least one billion to one trillion alveolar macrophages, as recited in claims 25-27 and 29, would have been prima facie obvious over the claims of U.S. Patent 8,691,964 B2 in view of the disclosure of U.S. Patent 8,691,964 B2 because the patent discloses a pharmaceutical composition comprising a therapeutically effective amount of alveolar macrophages, as discussed above, and there is no evidence of record that the particular concentrations or numbers recited in claims 25-27 and 29 are critical. 
	The instant recitation that the alveolar macrophages are genetically unmodified or not genetically engineered to downregulate MafB does not patentably distinguish from the alveolar macrophages of the patent claims. Although the patent claims recite that the expression or activity of MafB and c-Maf is inhibited, the patent claims do not recite any genetic modification. Moreover, alveolar macrophages naturally possess inhibited expression of both MafB and cMaf. See pages 20-21, joining paragraph, of the instant specification. In addition, the specification of U.S. Patent 8,691,964 B2 teaches methods of inhibiting MafB and c-Maf activity which do not necessarily require genetic modification (see col. 13, lines 53, through col. 14, line 45; see especially col. 14, lines 16-27).
	The recitations that the alveolar macrophages are self-renewing, express MafB and c-Maf, express GM-CSF receptor, express cell surface marker CD11c, and possess phagocytic function, do not patentably distinguish from the alveolar macrophages of the patent claims because alveolar macrophages are naturally self-renewing, express MafB and c-Maf, express GM-CSF receptor, express cell surface marker CD11c, and possess phagocytic function. See pages 20-21, joining paragraph, of the specification: “We further investigated, whether our observations in Maf-DKO macrophages were directly relevant to the self-renewal capacity of genetically unmodified alveolar macrophages (AM). AM are a population of adult resident macrophages with the well-characterized ability to autonomously self-renew in vivo (4) and that in contrast to other characterized macrophage populations have the unique property to naturally express very low levels of MafB and cMaf (6).” See page 2, lines 15-26: “According to the present invention, the method of the present invention thus not only allows the expansion of the alveolar macrophages but also allows the alveolar macrophages to maintain their phenotype in a long term manner … biological functions include their function as phagocytes … The specific marker expression profile includes the presence of e.g. GM-CSF receptor, … CD11c”. Furthermore, the patent claims positively recite that the alveolar macrophages are “self-renewing.”
	The recitation of instant claim 29 that the pharmaceutical composition of alveolar macrophages is suitable for administration to a subject suffering from a disease merely serves to indicate an intended use of the claimed pharmaceutical composition of alveolar macrophages without positively limiting the structure of the claimed pharmaceutical composition of alveolar macrophages. In addition, the patent discloses that the macrophages are intended for the treatment of cancer, degenerative diseases, autoimmune diseases, chronic inflammatory diseases, and infectious diseases. See col. 16, lines 51-59.
	Instant claim 30 is directed to an expanded population of self-renewing alveolar macrophages and also recites a step of culturing alveolar macrophages from bronchial lavage in a continuous liquid medium for at least 100 days. A process step of culturing alveolar macrophages from bronchial lavage does not clearly limited the claimed population of expanded population of self-renewing alveolar macrophages. For example, claim 30 does not even recite that the claimed expanded population of self-renewing alveolar macrophages were obtained by a process step of culturing alveolar macrophages from bronchial lavage.
	Response to arguments: Applicant asserts that “based on the arguments and discussion presented above, that the claimed subject matter of the present claims is distinct from that of claims 1-10 of Sieweke”. This response does not specifically challenge the merits of the double patenting rejection. The Examiner has responded to Applicant’s arguments above. Moreover, the patent claims do not recite any genetic modification. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633 

/GARY JONES/Director, Technology Center 1600